Citation Nr: 1036081	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of 
scars from combat wounds to the left side and left lung.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2006 and 
September 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The January 2006 
rating decision granted service connection for PTSD, and assigned 
a 30 percent rating, and granted service connection for scars as 
residuals of combat wounds to the left side and left lung, and 
assigned a noncompensable rating.  The September 2007 rating 
decision denied entitlement to a TDIU.

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A transcript of 
that hearing is of record.

The issues of entitlement to an initial rating in excess of 50 
percent for PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's scars of the left side and left lung are not 
tender, painful or unstable on examination; and they have not 
resulted in any functional limitation.  


CONCLUSION OF LAW

The criteria for a compensable rating for scars of the left side 
and left lung have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Codes 7800-7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in August 2005 and March 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
Additionally, the March 2006 notice letter informed the Veteran 
as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability 
ratings assigned following the grant of service connection for 
residual scars from combat wounds to the left side and left lung.  
Service connection was awarded in a January 2006 rating decision.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and Social Security Administration (SSA) disability 
benefits records.  Also of record and considered in connection 
with the appeal are various written statements submitted by the 
Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for residual scars from combat wounds to the 
left side and left lung was awarded in a January 2006 rating 
decision.  A noncompensable rating was assigned under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, on the basis that the Veteran's 
scars do not result on any limitation of function of the affected 
part.

Diagnostic Code 7805 authorizes rating scars based upon 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

A 10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2009).  A note 
following this diagnostic code provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering of 
the skin over the scar. 

A 10 percent evaluation is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

The record reflects that the Veteran testified at the 
videoconference hearing about his scars, specifically stating 
that they are not painful or tender.  He basically complained of 
painful breathing.  He stated that he tries not to lift anything 
but referred to back and neck surgeries that could be the cause 
of his pains during deep breaths and while turning.  He then went 
on to state that he can breathe fine, and he does not actually 
insist that the wound is the problem, and that the pain 
"generates everywhere."

The medical evidence of record includes absolutely no evidence of 
a single complaint regarding the Veteran's service-connected 
scars from combat wounds to the left side and left lung.  None of 
the voluminous VA medical records references any complaint or 
finding with respect to the scars.  In addition, the findings in 
the medical records with respect to the Veteran's lungs have 
consistently been normal.  

The report of a July 2007 VA examination notes that the Veteran's 
residuals of shrapnel wounds do not impact his daily activities.  
The examiner specifically noted that the Veteran had no 
complaints with respect to his shrapnel wound scar.  The scar was 
noted to be 8 millimeters (mm) in width and 13 mm in length.  The 
examiner stated that there was no tenderness on palpation, no 
adherence to underlying tissue, no limitation of motion or loss 
of function as a result of the scar, no underlying soft tissue 
damage, and no skin ulceration or breakdown over the scar.

Thus, in reviewing the evidence of record, the Board finds that 
the Veteran's scars are appropriately rated as noncompensable.  
In this regard, none of the evidence shows that there is any 
underlying soft tissue damage associated with the scars.  
Moreover, there is no evidence of painful or tender scars at any 
time during the appeal period.  There also is no evidence of 
inflammation, edema, or keloid formation.  As such, a rating 
higher than noncompensable is not warranted.

During the pendency of this appeal, the criteria for rating skin 
disabilities were revised again, effective October 23, 2008.  The 
Board notes that those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 
708 (Sept. 23, 2008).  The Veteran's claim for increase was 
received before that date.  While the Veteran can request a 
review under these new clarified criteria, the Veteran has not 
requested such a review.

As the preponderance of the evidence is against the Veteran's 
claim for a compensable rating for residual scars from combat 
wounds to the left side and left lung, the "benefit-of-the-doubt" 
rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b).  In sum, the Veteran's residual scars from combat 
wounds to the left side and left lung warrant the currently 
assigned noncompensble rating for the entire appeal period.  
Fenderson, supra.  There is no evidence that the Veteran's 
residual scars from combat wounds to the left side and left lung 
have been persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.


ORDER

An initial compensable rating for residuals of scars from combat 
wounds to the left side and left lung is denied.


REMAND

With respect to the Veteran's claim for an increased initial 
rating for PTSD, the Board notes that at the videoconference 
hearing before the undersigned, the Veteran complained of 
increased symptoms and, through his representative, requested a 
new VA examination.  In light of this information, and because 
the Veteran has not undergone a VA examination for his PTSD since 
July 2007, new VA examinations should be scheduled.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The Board finds that the TDIU issue is inextricably intertwined 
with the issue of entitlement to an increased initial rating for 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any appellate review on the other claim meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined).  Therefore, the TDIU issue must be remanded and the 
increased rating issue must be addressed before the Board can 
adjudicate the TDIU issue on appeal.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records 
dating from March 2010 to the present for 
treatment received by the Veteran for his 
service-connected disabilities, in particular 
for PTSD and associate them with the claims 
files. 

2.  Arrange for the Veteran to undergo a VA 
psychiatric examination, by an appropriate 
specialist, in order to determine the current 
severity of his PTSD.

All indicated studies must be performed, and 
the claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.

The examiner should identify all current 
manifestations of the service-connected PTSD 
and specifically indicate, with respect to 
each of the symptoms identified in the 
criteria for evaluating mental disorders, 
whether such symptom is a symptom of the 
Veteran's service-connected psychiatric 
disability.

The examiner must address the current degree 
of social and industrial impairment resulting 
from the service- connected PTSD, to include 
whether it renders the Veteran unemployable.  
In addition, the examiner should provide a 
global assessment of functioning score with 
an explanation of the significance of the 
score assigned.

To the extent possible, the manifestations of 
the service-connected PTSD must be 
distinguished from those of any other 
diagnosed psychiatric disorder.  In addition, 
the examiner should provide an opinion with 
respect to each additional acquired 
psychiatric disorder found to be present, if 
any, whether it represents a progression of 
the previously diagnosed PTSD or a separate 
disorder.  

A complete rationale must be offered for any 
opinion provided.

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims for a disability rating in 
excess of 50 percent for PTSD and for a TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond before returning the 
case to the Board for further appellate 
action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


